Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

Employment Agreement made as of January 1, 2004, by and between 24/7 Real Media,
Inc., a Delaware corporation, with its principal place of business at 1250
Broadway, New York, New York 10001 (the “Company”), and Jonathan K. Hsu
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as its Executive Vice President
and Chief Financial Officer, and Executive is willing to serve in such capacity;
and

 

WHEREAS, the Company and Executive desire to set forth the terms and conditions
of such employment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and Executive
agree as follows:

 

1.             EMPLOYMENT.

 

(a)           The Company hereby agrees to employ Executive, and Executive
agrees to be employed by the Company, on the terms and conditions herein
contained as its Executive Vice President and Chief Financial Officer, or in
such other executive managerial position or positions with the Company or its
subsidiaries or affiliates as shall hereafter be designated by the Chief
Executive Officer (the “CEO”) of the Company.  Executive shall report directly
to the CEO or such other person as the CEO may designate and shall have such
duties, authority and responsibilities commensurate with Executive’s position
for similarly sized companies in the industry.

 

(b)           Executive shall devote all of his business time, energy, skill and
efforts to the performance of his duties hereunder and shall faithfully and
diligently serve the Company.  The foregoing shall not prevent Executive from
participating in not-for-profit activities or from managing his passive personal
investments or from providing incidental assistance to family members on matters
of family business or, subject to the approval of the Company, from serving on
the boards of directors of other entities, provided that these activities do not
materially interfere with Executive’s obligations hereunder;

 

(c)           Upon the request of the Board, Executive shall also serve as a
director or officer of subsidiaries in positions commensurate with his position
with the Company without additional compensation.  If any compensation is paid
Executive by such subsidiaries, they shall be a credit against amounts due
hereunder.

 

--------------------------------------------------------------------------------


 

2.             TERM OF EMPLOYMENT.

 

(a)           Except for earlier termination as provided in Section 7 hereof or
as extended in this Section 2, Executive’s employment under this Agreement (the
“Employment Term”) shall commence on January 1, 2004 (the “Commencement Date”)
and continue until terminated by either party pursuant to Section 7 hereof.

 

(b)           Notwithstanding anything else herein, the provisions of Sections
8  and 9 hereof shall survive and remain in effect notwithstanding the
termination of the Employment Term or a breach by the Company or Executive of
this Agreement or any of its terms.

 

3.             COMPENSATION.  As compensation for his services under this
Agreement, the Company shall pay Executive a base salary (the “Base Salary”) as
set forth on Exhibit A hereto.  Payment of the Base Salary shall be made in
equal installments twice a month.

 

4.             BENEFITS AND FRINGES.

 

(a)           During the Employment Term, Executive shall be entitled to such
benefits and fringes, if any, as are generally provided from time to time by the
Company to its executive officers, including pension, retirement, savings,
welfare (including life and health insurance) and other employee benefit plans
and arrangements.

 

(b)           Except as otherwise specifically provided herein, the Executive
shall be responsible for the tax consequences of all benefits and fringes.

 

5.             EXPENSES.  The Company shall reimburse Executive in accordance
with its expense reimbursement policy as in effect from time to time for all
reasonable expenses incurred by Executive in connection with the performance of
his duties under this Agreement upon the presentation by Executive of an
itemized account of such expenses and appropriate receipts and otherwise in
compliance with such rules relating thereto as the Company may, from time to
time, adopt.

 

6.             VACATION.  During the Employment Term, Executive shall be
entitled to four weeks of paid vacation per calendar year.

 

7.             TERMINATION.

 

(a)           Executive’s employment under this Agreement and the Employment
Term shall terminate upon any of the following events:

 

(i)            Automatically on the date of Executive’s death;

 

(ii)           Upon written notice given by the Company to Executive if
Executive is unable to substantially perform his material duties hereunder for
one hundred eighty (180) continuous days during any period of three hundred
sixty (360) consecutive days by reason of physical or mental incapacity;

 

--------------------------------------------------------------------------------


 

(iii)          Upon written notice by the Company to Executive for Cause.  Cause
shall mean (a) Executive being convicted of (or pleading nolo contendere to) a
felony (other than a traffic violation) or a crime involving fraud,
misappropriation, or embezzlement; (b) refusal of the Executive to attempt to
properly perform his obligations under this Agreement, or follow any direction
of the CEO consistent with this Agreement, which in either case is not remedied
within ten (10) business days after receipt by Executive of written notice from
the Company specifying the details thereof, provided the refusal to follow a
direction shall not be Cause if Executive in good faith reasonably believes that
such direction is not legal, ethical or moral and promptly notifies the CEO in
writing of such belief; (c) Executive’s gross negligence with regard to his
duties or willful misconduct with regard to the business, assets or employees of
the Company that is materially injurious to the financial condition or business
reputation of the Company; or (d) any other breach by Executive of a material
provision of this Agreement that remains uncured for twenty (20) business days
after written notice thereof is given to Executive or such longer period as may
reasonably be required to remedy the default, provided that the Executive
endeavors in good faith to remedy the default;

 

(iv)          Upon 30 days written notice by the Company without Cause; or

 

(v)           Upon not less than 30 days’ written notice by the Executive.

 

(b)           Upon termination of the Employment Term, Executive shall be paid
any unpaid salary and accrued vacation through his date of termination and
reimbursement for any expenses incurred in connection with the official business
of the Company prior to his date of termination which he would be otherwise
entitled to reimbursement for in accordance with the Company’s policies on the
reimbursement of business expenses and any benefits or amounts under any benefit
or equity plan in accordance with the terms of said plan and any fringe benefits
due for the period prior to such termination.

 

(c)   If Executive’s termination is pursuant to subsection (a)(i) above,
Executive’s Beneficiary (as defined in the next sentence) shall continue to
receive payments of Executive’s Base Salary, at the same time such amounts would
have been paid if Executive was still an employee of the Company for a period of
six (6)  months following Executive’s death.  For purposes of this provision,
Executive’s Beneficiary shall be Executive’s spouse; if Executive is not married
on his date of death, Executive’s children, per stirpes; and otherwise,
Executive’s estate.

 

(d)           If Executive’s termination is pursuant to subsection (a)(ii)
above, Executive shall be entitled to receive an amount equal to six months’ of
Executive’s Base salary, in one lump sum payment, less any amounts actually
received by him pursuant to long-term disability coverage, if any, provided for
by the Company for the matching pay period.  After such six months, Executive
shall only be entitled to any amounts due him under the long-term disability
coverage, if any.

 

(e)           If Executive’s termination is pursuant to subsection (a)(iv)
above, Executive shall receive:

 

(i) for six months following the termination of Executive’s employment,  at the
same time as it would have been paid if he were an employee of the Company, his
Base Salary;

 

--------------------------------------------------------------------------------


 

(ii) continued medical and dental coverage for a period of six months following
termination of Executive’s employment; and,

 

(iii)  a prorated portion of his Target EBITA and Revenue bonus for the year of
termination, reduced by amounts already paid, plus a lump-sum payment equal to
50% the total target EBITA and Revenue bonus for the full-year in which
termination occurs.

 

(f)            All amounts payable pursuant to this Section 7 shall be subject
to required withholding.  The Company shall have no other obligations to
Executive as a result of his termination.

 

8.             CONFIDENTIAL INFORMATION AND NON-COMPETITION.  Executive has
entered into a Non-Competition and Non-Disclosure and Developments agreement of
even date herewith, which agreement is attached hereto and made a part hereof as
though fully set forth herein.

 

9.             INDEMNIFICATION.  During the Employment Term and thereafter, the
Company shall defendExecutive to the fullest extent permitted by law against any
claims, demands, suits or actions, and indemnify Executive to the fullest extent
permitted by law against any judgments, fines, amounts paid in settlement and
reasonable expenses (including attorneys’ fees), and advance amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted by
law, in connection with any claim, action or proceeding (whether civil or
criminal) against Executive (other than a claim brought by the Company) as a
result of Executive serving as an officer, director or employee of the Company
or in any capacity at the request of the Company , in or with regard to any
other entity, employee benefit plan or enterprise.  This duty to defend and
indemnify shall be in addition to, and not in lieu of, any other defense and
indemnification rights. Executive shall be entitled to pursuant to the Company’s
Certificate of Incorporation or By-laws or otherwise.  Following Executive’s
termination of employment, the Company shall continue to cover Executive under
the Company’s directors and officers insurance for the period during which
Executive may be subject to potential liability for any claim, action or
proceeding (whether civil or criminal) as a result of his service as an officer
or director of the Company or in any capacity at the request of the Company, at
the highest level then maintained for any then current or former officer or
director.

 

10.           EXECUTIVE REPRESENTATION.  Executive represents and warrants that
he is not limited under any contractual or other provision from entering into
this Agreement and performing his obligations hereunder.

 

11.           ENTIRE AGREEMENT; MODIFICATION.  This Agreement constitutes the
full and complete understanding of the parties hereto and will supersede all
prior agreements and understandings, oral or written, with respect to the
subject matter hereof.  Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by either party, or anyone acting on behalf of either party, which are
not embodied herein and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding.  This Agreement may not
be modified or amended except by an instrument in writing signed by the party
against whom or which enforcement may be sought.

 

--------------------------------------------------------------------------------


 

12.           SEVERABILITY.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.

 

13.           WAIVER OF BREACH.  The waiver by any party of a breach of any
provisions of this Agreement, which waiver must be in writing to be effective,
shall not operate as or be construed as a waiver of any subsequent breach.

 

14.           NOTICES.  All notices hereunder shall be in writing and shall be
deemed to have been duly given when delivered by hand, or one (1) day after
sending by United States Postal Service express mail or other “overnight mail
service,” or three (3) days after sending by certified or registered mail,
postage prepaid, return receipt requested.  Notice shall be sent as follows:  if
to Executive, to his home address as listed in the Company’s records; and if to
the Company, at its office as set forth at the head of this Agreement.  Either
party may change the notice address by notice given as aforesaid.

 

15.           ASSIGNABILITY; BINDING EFFECT.  This Agreement shall be binding
upon and inure to the benefit of Executive and Executive’s legal
representatives, heirs and distributees, and shall be binding upon and inure to
the benefit of the Company, its successors and assigns.  This Agreement may not
be assigned by Executive.  This Agreement may not be assigned by the Company
except in connection with a merger or a sale by the Company of all or
substantially all of its assets, and then only provided that the assignee
specifically assumes in writing all of the Company’s obligations hereunder.

 

16.           ARBITRATION.  Any dispute or controversy arising under or in
connection with this Agreement, other than injunctive relief under Section 8
(provided that Executive may bring an arbitration to recover legal fees in
connection with such injunctive activities under the last sentence of this
Section 16) shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators in New York, New York, in accordance with the rules
of the American Arbitration Association then in effect, and judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  The
decision of the arbitrator shall be final and binding on the parties.  The
parties shall equally divide all costs of the American Arbitration Association
and the arbitrator, except that the arbitrator shall direct the Company to
reimburse Executive’s portion of the cost on the same basis as set forth in the
next sentence with regard to legal fees.  Each party shall bear its own legal
fees in any dispute except that, in the event the Executive prevails on any
material issue, the arbitrator shall award the Executive his legal fees
attributable to all matters other than frivolous positions taken by the
Executive (as determined by the arbitrator).

 

17.           GOVERNING LAW.  All issues pertaining to the validity,
construction, execution and performance of this Agreement shall be construed and
governed in accordance with the laws of the State of New York, without giving
effect to the conflict or choice of law provisions thereof.

 

18.           HEADINGS.  The headings in this Agreement are intended solely for
convenience or reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

19.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Executive has hereunto set his hand as of the date first set forth above.

 

 

24/7 REAL MEDIA, INC.

 

 

 

 

 

By:

  /s/ DAVID J. MOORE

 

 

 

David J. Moore

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

  /s/ JONATHAN K. HSU

 

 

 

Jonathan K. Hsu

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BASE SALARY

The Company shall pay Executive a base salary at a rate of $200,000.00 per annum
(the “Base Salary”). Annual increases in Base Salary shall be at least 3.0%,
effective the first day of each calendar year.

 

REVENUE BONUS

Executive has a target revenue bonus compensation of $50,000.00 (“Target Revenue
Bonus”) during FY2004.  The quarterly revenue bonus (“Quarterly Revenue Bonus”)
will be determined by the following formula:

 

Actual Company
Quarterly Revenue

 

 

 

 

 

 

 

 

 

 

X

 

Target Revenue Bonus

 

=

 

Quarterly Revenue Bonus

Annual Company
Revenue Goal

 

 

 

 

 

 

 

 

 

For FY2004, the Annual Company Revenue Goal equals $62,966,234.  The Quarterly
Revenue Bonus shall be paid quarterly, within 45 days after the end of each
quarter.

 

EBITA BONUS

Executive has a target revenue bonus compensation of $50,000.00 (“Target EBITA
Bonus”) during FY2004.  The annual EBITA bonus (“Annual EBITA Bonus”) will be
determined by the following formula:

 

 

Actual Company
Annual EBITA

 

 

 

 

 

 

 

 

 

 

X

 

Target EBITA Bonus

 

=

 

Annual EBITA Bonus

Annual Company
EBITA Goal

 

 

 

 

 

 

 

 

 

 

For FY2004, the Annual Company EBITA Goal equals $1,297,501.  EBITA Percentage
is defined as Actual Company Annual EBITA divided by Annual Company EBITA Goal. 
If the EBITA Percentage is above 120%, Executive will be paid Target EBITA Bonus
multiplied by 120%.  No bonus will be paid if the EBITA Percentage is less than
80%.  The Annual EBITA Bonus shall be paid annually, upon completion of the
annual company audit.

 

--------------------------------------------------------------------------------